Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 1st day of
October, 2012 by and between Flagstar Bancorp, Inc., a Michigan corporation
maintaining offices at 5151 Corporate Drive, Troy, Michigan 48098 (the
“Company”), and Michael J. Tierney (“Executive”) (the Company and Executive
referred to collectively as the “Parties” and individually as a “Party”).

W I T N E S S E T H:

WHEREAS the Company is a holding company, primarily engaged, through its
subsidiaries, in the business of obtaining funds in the form of deposits and
wholesale borrowings and investing those funds in single-family mortgages and
other types of loans (the “Business of the Company”); and

WHEREAS, the Company currently employs the Executive and desires to appoint
Executive as its President and Chief Executive Officer (“CEO”), and Executive
desires to accept such position.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties agree as follows:

ARTICLE ONE

EMPLOYMENT

1.01 Agreement as to Employment.

This Agreement will be deemed to be effective as of October 1, 2012 (the
“Effective Date”). As of the Effective Date, the Company hereby employs
Executive as its President and as of November 1, 2012 Executive will also assume
the position of CEO. Executive hereby accepts such employment by the Company,
subject to the terms of this Agreement. Notwithstanding anything herein to the
contrary, Executive’s appointment as President and CEO and the Company’s and
Executive’s obligations hereunder are contingent upon receipt by Flagstar Bank,
FSB (“Flagstar Bank”) of prior written non-objection of the Federal Reserve and
the Office of Comptroller of the Currency. In the event such prior written
non-objection is not received, this Agreement shall terminate effective
immediately prior to the Effective Date and neither the Company nor Executive
shall have any obligations hereunder.

1.02 Employment Term.

The term of Executive’s employment by the Company under this Agreement shall
commence on the Effective Date and continue until either Party delivers six
(6) months’ prior written notice to the other Party (the “Notice Period”) that
it or he wishes to terminate this Agreement, in which event this Agreement shall
terminate as of the end of the Notice Period (the period from the Effective Date
until the end of the Notice Period, the “Term”), unless earlier terminated as
hereinafter provided. The Company reserves the right to relieve Executive of his



--------------------------------------------------------------------------------

duties at any time after his or its notice of termination without affecting his
right to compensation and other benefits under the Agreement during the Notice
Period and without such relief’s constituting a separate termination or a breach
of this Agreement. No termination of this Agreement shall be effective as to
those portions of this Agreement which, by their express terms as set forth
herein, require performance by either Party following termination of this
Agreement.

1.03 Freedom to Contract.

Executive represents and warrants that he has the right to enter into this
Agreement, that he is eligible to continue employment by the Company and that no
other written or verbal agreements exist that would be in conflict with or
prevent performance of any portion of this Agreement. Executive further agrees
to hold the Company harmless from any and all liability arising out of any prior
contractual obligations entered into by Executive. Executive represents and
warrants that he has not made and will not make any contractual or other
commitments that do or would conflict with or prevent his performance of his
obligations hereunder.

1.04 Title and Duties.

(a) During the Term, Executive shall be employed by the Company to serve as its
President, effective as of the Effective Date, and CEO, effective as of
November 1, 2012, subject to the authority and direction of the Company’s Board
of Directors (the “Board”), and shall report directly to the Board. Executive
shall perform such duties relating to the Company and its affiliates, including
any subsequently-acquired affiliates (collectively the “Affiliates”), consistent
with his position as President and CEO, as are assigned to him from time to time
by the Board and any other duties undertaken or accepted by Executive consistent
with such position. In that connection, throughout the Term Executive shall
serve as president and chief executive officer and as a director of each of the
Company’s subsidiaries which are material to the Business of the Company as
determined by the Board in its discretion (collectively, the “Material
Subsidiaries”). Executive shall have such authority, responsibility and duties
as are normally associated with the positions of President and CEO with respect
to the Company and with the positions of president and chief executive officer
with respect to the Material Subsidiaries. Executive shall be appointed to such
positions with the Company and the Material Subsidiaries effective as of the
Effective Date.

(b) Subject to the provisions of this subsection 1.04(b), Executive agrees to
devote substantially all of his business time and efforts to the Company as long
as he is employed under this Agreement. Notwithstanding the foregoing, Executive
may continue, throughout the Term, to engage in charitable, community and
personal activities and in the management of personal investments and his
personal and family affairs, and he may serve on the board of directors of up to
two for-profit corporations, provided that such activities in the aggregate do
not conflict with the interests of the Company or interfere with his obligations
under this Agreement.

 

2



--------------------------------------------------------------------------------

(c) The Executive shall be appointed to the Board effective as of the Effective
Date and the Company shall use its reasonable best efforts to cause Executive to
be nominated for reelection to the Board at each annual meeting of the
stockholders of the Company held during the Term. The Executive shall receive no
additional compensation for his service as a member of the Board.

1.05 Compensation.

(a) Base Salary. During the Term, the Company shall pay to Executive a gross
annual base salary of $895,000.00 (the “Base Salary”), pro-rated for any partial
calendar year during the Term and payable monthly or more frequently in
accordance with the Company’s payroll policy for its other executives. During
the Term, the Base Salary shall be reviewed for adjustment at the discretion of
the Board annually during the Term, and, if adjusted (but not below $895,000),
such adjusted amount shall become the “Base Salary” for purposes of this
Agreement.

(b) Share Salary. During the Term, the Company shall pay to Executive a gross
annual share salary of $600,000.00, pro-rated for any partial calendar year
during the Term and payable, at the time that base salary is payable to the
Executive, in grants of unrestricted shares of the Common Stock, having a Fair
Market Value on the date of grant equal to the pro rata portion of the share
salary payable on each such pay date (the “Share Salary”). For purposes of this
Agreement, “Fair Market Value” shall mean, as of any specified date, the closing
price of the Common Stock as reported in The Wall Street Journal’s New York
Stock Exchange (“NYSE”)—Composite Transactions listing for such day (corrected
for obvious typographical errors), or if the shares are listed for trading on
the NYSE but no closing price is reported in such listing for such day, then the
last reported closing price for such shares on the NYSE, or if such shares are
not listed or traded on the NYSE, the closing sales price on any national
securities exchange on which the Common Stock is traded, or if the Common Stock
is not traded on any national securities exchange, then the mean of the reported
high and low sales prices for such shares in the over-the-counter market, as
reported on the National Association of Securities Dealers Automated Quotations
System, or if such prices shall not be reported thereon, the mean between the
closing bid and asked prices reported by the National Quotation Bureau
Incorporated, or in all other cases, the fair market value of a share of Common
Stock as determined in good faith by the Board. The Board may, but shall have no
obligation to, engage one or more appraisers in making its determination of Fair
Market Value, and the Fair Market Value as determined by the Board may be higher
or lower than any such appraisal. In making its determination of Fair Market
Value, the Board shall comply with Section 409A (as defined below), to the
extent applicable, and the applicable Internal Revenue Service and Treasury
Department regulations thereunder. Following the Initial Term, the Share Salary
shall be reviewed for increase (but not decrease) at the discretion of the Board
annually during the Term, and, if adjusted, such adjusted amount shall become
the “Share Salary” for purposes of this Agreement.

(c) Discretionary Shares. The Company shall grant to Executive, at the end of
each calendar year of the Term, an additional amount the Fair Market Value of
which is equal to $600,000.00 (pro-rated for any partial calendar year during
the Term), but in no event in excess of one-third (1/3) of Executive’s annual
compensation for such year, in restricted shares of Common Stock, with the Fair
Market Value of such shares

 

3



--------------------------------------------------------------------------------

determined on the date of grant; provided, however, that no such shares shall be
granted unless Executive remains employed by the Company, without notice of
termination of his employment or this Agreement by either Party for any reason,
through the date on which any such grant is due to be made. For purposes of this
Section 1.05(c), “annual compensation” shall have the meaning as set forth in
the Interim Final Rule, as may be amended from time to time, including pursuant
to any final rule. The “Interim Final Rule” shall mean the interim final rule
promulgated pursuant to section 101(a)(1), 101(c)(5) and 111 of the Emergency
Economic Stabilization Act of 2008, as amended by the American Recovery and
Reinvestment Act of 2009, which was published by the Department of the Treasury
on June 15, 2009 (the “Interim Final Rule”). Any such granted restricted shares
shall vest (as determined by the Board, or a committee thereof designated to
make such determination, in its sole discretion) in accordance with performance
goals (which performance goals shall be determined by the Board or such
committee after consultation with the Executive and shall be reasonably
achievable without excessive risk taking in the context of the Company’s
business plan approved by the Board or such committee after consultation with
the Executive) and continued substantial service by Executive as set forth in
the grant agreement evidencing each such award and as required under the
Emergency Economic Stabilization Act of 2008, including the Interim Final Rule
and any other rules and regulations thereunder, as amended (the “TARP
Requirements”), shall be subject to all applicable TARP restrictions, including,
without limitation, a minimum two (2) year vesting requirement from the date of
grant as set forth in the Interim Final Rule, as may be amended from time to
time.

(d) Business Expenses. The Company shall promptly pay directly, or shall
reimburse Executive for, all business expenses, including but not limited to
expenses for travel and entertainment, paid or incurred by Executive during the
Term that are reasonable and appropriate to the conduct by Executive of the
Company’s business, subject to Executive’s providing reasonable substantiation
of such expenses to the Company in accordance with Company policies. In
addition, the Company shall promptly pay all reasonable expenses incurred by
Executive in connection with the drafting and negotiation of this Agreement.

1.06 Fringe and Other Employee Benefits.

During the Term, the Company shall make available to Executive such fringe and
other employee benefits (including medical and dental coverage and participation
in the Company’s 401(k) plan) and perquisites as are regularly and generally
provided to the other senior executives of the Company, subject to the terms and
conditions of any employee benefit plans and arrangements maintained by the
Company and all applicable TARP Requirements. During the Term, the Executive
shall be entitled to take thirty (30) days of paid vacation annually (pro-rated
for any partial calendar year during the Term). In addition, subject to all
applicable TARP Restrictions, during the Term and provided the Executive remains
employed through the date of each applicable payment, the Company shall (i) pay
the monthly premiums for supplemental short- and long-term disability insurance
with an annual coverage limit equal to the Executive’s Base Salary and
(ii) provide the Executive with a monthly car allowance in an amount equal to no
less than his monthly car allowance as in effect immediately prior to the

 

4



--------------------------------------------------------------------------------

Effective Date. Effective as of the date of this Agreement, the Company shall
obtain a whole life insurance policy over the Executive’s life in the amount of
$2,000,000, which policy shall be owned by the Executive and shall be funded
through thirty-six monthly premium payments. The Company shall pay the monthly
premium payments on such life insurance policy to the extent such payments
become due during the Term and provided the Executive remains employed through
the date such premium payment becomes due. The Executive shall thereafter be
responsible for paying all other premiums on such life insurance policy.

1.07 Termination of Employment.

(a) Payments upon Termination. If Executive terminates his employment under this
Agreement for any reason or if the Company terminates Executive’s employment
under this Agreement for any reason, then, upon any such termination of
Executive’s employment, Executive shall receive from the Company: any unpaid
Base Salary and Share Salary for any period ending on or before the date of
termination of employment, any unreimbursed business expenses subject to
reimbursement under Section 1.05(d), vacation pay for accrued but unused
vacation days through the date of termination and any benefits to which
Executive may be entitled pursuant to the terms and conditions of any applicable
employee benefit plan of the Company, which shall be paid on the Company’s first
payroll date following Executive’s termination of employment (or, for purposes
of benefits under an employee benefit plan of the Company, provided pursuant to
the terms of the applicable employee benefit plan). Notwithstanding anything to
the contrary, no payment or benefit will be provided to Executive if any such
payment or benefit would violate the TARP Requirements.

(b) Return of Company Property. Upon termination of Executive’s employment, or
upon the request of the Company at any time, Executive shall terminate his use
of and return to the Company all Company property, including without limitation,
any Confidential Information, vehicles, credit cards, equipment, computers,
phones, cell phones, pagers, equipment, supplies, tools, keys or locks.

(c) No Further Obligations. Upon termination of Executive’s employment under
this Agreement, the Parties shall have no further obligations under this
Agreement to each other except as expressly stated herein and in any written
employee benefit plans and arrangements applicable to Executive which are
maintained by the Company at the time of such termination of Executive’s
employment, and no further payments of Base Salary or Share Salary or other
compensation or benefits shall be payable by the Company to Executive, except
such obligations and payments (i) as are set forth in this Section 1.07; (ii) as
are required by the express terms of any written employee benefit plans and
arrangements applicable to Executive which are maintained by the Company at the
time of such termination of Executive’s employment; or (iii) as may be required
by law, subject, in each case, to any applicable TARP Requirements.

 

5



--------------------------------------------------------------------------------

1.08 Force Majeure.

Notwithstanding any other provision of this Agreement, if, as a result of force
majeure, including and without limitation (i) acts of God; (ii) acts of public
enemy; (iii) civil disturbances; (iv) war or (v) any and all other events and
circumstances not within or subject to a Party’s reasonable control, the Company
is unable to carry out, wholly or in part, its duties and obligations under this
Agreement, then the duties and obligations shall be suspended during the
continuance of the force majeure event. The Company shall use all reasonable
diligence to remove the force majeure event as quickly as reasonably possible.
The requirement that any force majeure shall be remedied with all reasonable
diligence shall not require the settlement of strikes, lockouts or other labor
difficulty suffered, but resolution of all such difficulties shall be entirely
within the discretion of the Party concerned.

1.09 Negotiation of Agreement upon TARP Repayment.

The Parties hereby agree that in the event the Company repays its TARP
obligation during the Term, the Parties agree to negotiate in good faith to
enter into a mutually agreeable revised employment agreement with customary
terms and conditions.

ARTICLE TWO

RESTRICTIVE COVENANTS

2.01 Confidentiality.

In the course of performing his duties for the Company, the Company agrees to
provide the Executive with certain proprietary, confidential and trade secret
information of the Company and its affiliates, including but not limited to: the
database of customer accounts; customer, supplier and distributor list; customer
profiles; information regarding sales and marketing activities and strategies;
trade secrets; data regarding technology, products and services; information
regarding pricing, pricing techniques and procurement; financial data and
forecasts regarding the Company and customers, suppliers and distributors of the
Company; software programs and intellectual property (collectively,
“Confidential Information”). All Confidential Information shall be and remain
the sole property of the Company and its assigns, and the Company shall be and
remain the sole owner of all patents, copyrights, trademarks, names and other
rights in connection therewith and without regard to whether the Company is at
any particular time developing or marketing the same. The Executive acknowledges
that the Confidential Information is a valuable, special and unique asset of the
Company and that his access to and knowledge of the Confidential Information is
essential to the performance of his duties as an employee of the Company. In
light of the competitive nature of the business in which the Company is engaged,
Executive agrees that he will, both during the Term and thereafter, maintain the
strict confidentiality of all Confidential Information known or obtained by him
or to which he has access in connection with his employment by the Company and
that he will not, without prior written consent of the Board for and on behalf
of the Company, (i) disclose any Confidential Information to any person or
entity (other than in proper performance of his duties hereunder) or (ii) make
any use of any Confidential Information for his own purposes or for direct or
indirect benefit of any person or entity other than the Company. Confidential
Information shall not be deemed to include (a) information which becomes
generally available to the public through no fault of the Executive,
(b) information which is

 

6



--------------------------------------------------------------------------------

previously known by the Executive prior to his receipt of such information from
the Company, (c) information which becomes available to the Executive on a
non-confidential basis from a source which, to the Executive’s knowledge, is not
prohibited from disclosing such information by legal, contractual or fiduciary
obligation to the Company or (d) information which is required to be disclosed
in order to comply with any applicable law or court order. Immediately upon
termination of the Executive’s employment or at any other time upon the
Company’s request, the Executive will return to the Company all memoranda, notes
and data, computer software and hardware, records or other documents compiled by
the Executive or made available to the Executive during the Executive’s
employment with the Company concerning the Business of the Company, including
without limitation, all files, records, documents, lists, equipment, supplies,
promotional materials, keys, phone or credit cards and similar items and all
copies thereof or extracts therefrom.

2.02 No Solicitation of Employees.

Executive agrees that, both during the Term and for a period of one year
following termination of the Executive’s employment with the Company for any
reason, Executive will not, directly or indirectly, on behalf of himself or any
other person or entity, hire, engage or solicit to hire for employment or
consulting or other provision of services, any person who is actively employed
(or in the six months preceding Executive’s termination of employment with the
Company was actively employed) by the Company, except for rehire by the Company.
This includes, but is not limited to, inducing or attempting to induce, or
influence or attempting to influence, any person employed by the Company to
terminate his or her employment with the Company.

2.03 No Solicitation of Customers.

Executive agrees that, both during the Term and for a period of one year
following termination of the Executive’s employment with the Company for any
reason, Executive will not directly, on behalf of any competitor of the Company
in the Business of the Company, solicit the business of any entity within the
United States who is a customer of the Company.

2.04 Non-Competition.

In return for the Company’s promises herein, including the promise to provide
Executive with Confidential Information, and in accordance with Executive’s
acknowledgements and promises in subparagraph 2.01, during the Term and for a
period of one year following termination of the Executive’s employment with the
Company for any reason, Executive shall not, on behalf of himself or for others,
directly or indirectly (whether as employee, consultant, investor, partner, sole
proprietor or otherwise), be employed by, perform any services for, or hold any
ownership interest in any business engaged in the Business of the Company in any
state of the United States where the Company is doing business. The Parties
agree that this subparagraph 2.04 shall not prohibit the ownership by Executive,
solely as an investment, of securities of a person engaged in the Business of
the Company if (i) Executive is not an “affiliate” (as such term is defined in
Rule 12b-2 of the regulations promulgated under the Securities Exchange Act of
1934, as amended) of the issuer of such securities, (ii) such securities are
publicly traded on a national securities exchange and (iii) the Executive does
not, directly or indirectly, beneficially own more than two percent (2%) of the
class of which such securities are a part.

 

7



--------------------------------------------------------------------------------

2.05 Enforcement.

Executive acknowledges and agrees that the services to be provided by him under
this Agreement are of a special, unique and extraordinary nature. Executive
further acknowledges and agrees that the restrictions contained in this Article
Two are necessary to prevent the use and disclosure of Confidential Information
and to protect other legitimate business interests of the Company. Executive
acknowledges that all of the restrictions in this Article Two are reasonable in
all respects, including duration, territory and scope of activity. In the event
a court of competent jurisdiction determines as a matter of law that any of the
terms of this Article Two are unreasonable or overbroad, the Parties expressly
allow such court to reform this Agreement to the extent necessary to make it
reasonable as a matter of law and to enforce it as so reformed. The Executive
agrees that the restrictions contained in this Article Two shall be construed as
separate agreements independent of any other provision of this Agreement or any
other agreement between Executive and the Company. Executive agrees that the
existence of any claim or cause of action by Executive against the Company
(whether predicated on this Agreement or otherwise) shall not constitute a
defense to the enforcement by the Company of the covenants and restrictions in
this Article Two. Executive agrees that the restrictive covenants contained in
this Article Two are a material part of Executive’s obligations under this
Agreement for which the Company has agreed to compensate Executive and provide
him with Confidential Information as provided in this Agreement. Executive
agrees that the injury the Company will suffer in the event of the breach by
Executive of any clause of this Article Two will cause the Company irreparable
injury that cannot be adequately compensated by monetary damages alone.
Therefore, Executive agrees that the Company, without limiting any other legal
or equitable remedies available to it, shall be entitled to obtain equitable
relief by injunction or otherwise from any court of competent jurisdiction,
including, without limitation, injunctive relief to prevent Executive’s failure
to comply with the terms and conditions of this Article Two. The restricted
periods referenced in Article Two shall be extended on a day-for-day basis for
each day during which Executive violates the provisions of any respective
provision hereof in any material respect, so that Executive is restricted from
engaging in the activities prohibited by Article Two for the full periods
specified therein, as applicable.

2.06 Intangible Property.

Executive will not at any time during or after the Term have or claim any right,
title or interest in any trade name, trademark, patent, copyright, work for hire
or other similar rights belonging to or used by the Company and shall not have
or claim any right, title or interest in any material or matter of any sort
prepared for or used in connection with the business or promotion of the
Company, whatever Executive’s involvement with such matters may have been, and
whether procured, produced, prepared, or published in whole or in part by
Executive, it being the intention of the Parties that Executive shall and hereby
does recognize that the Company now has and shall hereafter have and retain the
sole and exclusive rights in any and all such trade names, trademarks, patents,
copyrights (all Executive’s work in this regard being a work for hire for the
Company under the copyright laws of the United States), material and

 

8



--------------------------------------------------------------------------------

matter as described above. If any such work created by Executive is not a work
made for hire under the copyright laws of the United States, then Executive
hereby assigns to the Company all right, title and interest in each such work
(including without limitation all copyright rights). Executive shall cooperate
fully with the Company, at the cost and expense of the Company, during his
employment and thereafter in the securing of trade name, trademark, patent or
copyright protection or other similar rights in the United States and in foreign
countries and shall give evidence and testimony and execute and deliver to the
Company all papers reasonably requested by it in connection therewith.

2.07 Survival.

Any termination of the Executive’s employment or of this Agreement, other than a
termination of this Agreement pursuant to the last sentence of section 1.01, (or
breach of this Agreement by the Executive or the Company) shall have no effect
on the continuing operation of this Article Two.

ARTICLE THREE

MISCELLANEOUS

3.01 Entire Agreement.

This Agreement constitutes the entire agreement and understanding between the
Parties hereto concerning the subject matter hereof. No modification, amendment,
termination or waiver of this Agreement shall be binding unless in writing and
signed by Executive and duly authorized officer(s) of the Company. Failure of
the Company or Executive to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a continuing waiver of such
or other terms, covenants and conditions.

3.02 Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of Executive and
the heirs, executors, assigns and administrators of Executive or his estate and
property and shall be binding upon and inure to the benefit of the Company and
its successors and assigns (as provided below). Executive may not assign or
transfer to others the obligation to perform Executive’s duties hereunder, and
there are no third party beneficiaries to Executive’s rights hereunder. The
Company may assign or transfer its rights and obligations under this Agreement.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.

 

9



--------------------------------------------------------------------------------

3.03 Indemnification and Directors and Officers Liability Insurance.

To the extent permitted by applicable law and the organizational documents of
the Company and the Material Subsidiaries, the Company hereby agrees to
indemnify Executive from and against all loss, costs, damages and expenses
including, without limitation, legal expenses of counsel (which expenses the
Company will, to the extent so permitted, advance to Executive as the same are
incurred) arising out of or in connection with the fact that Executive is or was
an officer, employee or agent of the Company and/or its Affiliates. However, the
Executive shall repay any expenses paid or reimbursed by the Company if it is
ultimately determined that he is not legally entitled to be indemnified by the
Company. If the Company’s ability to make any payment contemplated by this
Section 3.03 depends on an investigation or determination by the Board, at the
Executive’s request the Company will use its best efforts to cause the
investigation to be made (at the Company’s expense) and to have the Board reach
a determination as soon as reasonably possible.

3.04 Insurance.

If the Company desires at any time or from time to time during the Term to apply
in its own name or otherwise for life, health, accident or other insurance
covering Executive, the Company may do so and may take out such insurance for
any sum which the Company may deem necessary to protect its interests. Except as
otherwise provided in Section 1.06, Executive will have no right, title or
interest in or to such insurance, but will, nevertheless, assist the Company in
procuring and maintaining the same by submitting from time to time to the usual
customary medical, physical, and other examinations and by signing such
applications, statements and other instruments as may reasonably be required by
the insurance company or companies issuing such policies.

3.05 Notices.

Notices hereunder shall be deemed delivered upon the confirmation of delivery of
a facsimile or of actual receipt by the addressee and shall be sent as follows
(or if receipt is acknowledged by the recipient, by email):

If to Executive:

Michael J. Tierney

At the address on file with the Company

Telephone: At the number on file with the Company Email: At the address on file
with the Company

with a copy to:

Sue Ellen Eisenberg & Associates, P.C.

33 Bloomfield Hills Parkway, Suite 145

Bloomfield Hills, MI 48304

Telephone: (248) 258-5050

Facsimile: (248) 258-5055

Email: see@seelawpc.com

Attention: Sue Ellen Eisenberg

 

10



--------------------------------------------------------------------------------

and if to the Company:

Flagstar Bancorp, Inc.

5151 Corporate Drive

Troy, Michigan 48098

Telephone: (248) 312-5070

Facsimile: (866) 748-6978

Email: Paul.D.Borja@flagstar.com

Attention: Paul D. Borja, Executive Vice President and Chief Financial Officer

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Telephone: (212) 558-4000

Facsimile: (212) 291-9157

Email: trevinom@sullcrom.com

Attention: Marc R. Trevino

or to such other address and/or person designated by a Party in writing and in
the same manner to the other Party. Any written notice required to be provided
by or to Executive under this Agreement may be provided by or to such
representative or representatives as Executive may designate by written notice
to the Company.

3.06 Offset/Breach.

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
setoff, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. Executive’s termination of
his employment hereunder, shall not be a breach of this Agreement. Performance
of Executive’s obligations hereunder shall not be affected by any setoff,
counterclaim, recoupment, defense or other claim, right or action which
Executive may have against the Company or others. The Company’s termination of
Executive’s employment hereunder shall not be a breach of this Agreement.

3.07 Counterparts.

This Agreement may be signed in counterparts, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
agreement, and delivered by facsimile or other electronic transmission confirmed
promptly thereafter by actual delivery of executed counterparts.

3.08 Applicable Law.

This Agreement and all rights and liabilities of the Parties shall be governed
by and interpreted in accordance with the laws of the State of New York,
excluding any choice of law rules which would refer the matter to the laws of
another jurisdiction.

 

11



--------------------------------------------------------------------------------

3.09 Headings.

The captions and headings contained in this Agreement are for convenience only
and shall not be construed as a part of the Agreement.

3.10 Severability.

To the extent any provision of this Agreement or portion hereof shall be invalid
or unenforceable, it shall be considered deleted herefrom and the remainder of
such provision and of this Agreement shall be unaffected and shall continue in
full force and effect and the Parties agree to meet promptly to negotiate in
good faith a substitute enforceable provision which preserves to the greatest
extent possible the benefits (economic and other) intended to be conferred on
the Parties under this Agreement.

3.11 Representations, Warranties and Covenants.

The Company represents and warrants that (i) the execution and performance of
this Agreement, including the employment of Executive as President and CEO of
the Company and the appointment of the Executive to the Board, have been duly
authorized by all necessary action of the Company and/or the Board and (ii) that
the information relating to the Company as set forth in the Agreement is true
and correct.

3.12 Golden Parachute Payment.

If any payment or benefit to the Executive under this Agreement or otherwise
would be a Golden Parachute Payment that is prohibited by applicable law, then
the total payments and benefits will be reduced to the Golden Parachute Limit.
For purposes of this Section 3.12, “Golden Parachute Payment” means a golden
parachute payment within the meaning of Section 18(k) of the Federal Deposit
Insurance Act and “Golden Parachute Limit” means the greatest amount of payments
and benefits that could be made to the Executive without having any payment or
benefit be a Golden Parachute Payment.

ARTICLE FOUR

TAXATION AND TARP

4.01 Taxation.

The Parties believe that the provisions of this Agreement are in compliance with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), as presently in effect, if and to the extent that such
requirements apply. In the event that any of the payment obligations hereunder
will be considered by the Internal Revenue Service to be not in compliance with
the requirements of Section 409A, the Parties will cooperate in good faith to
endeavor to meet these requirements in a manner which preserves to the greatest
extent possible the economic benefits intended to be conferred on the Executive
under this Agreement. Notwithstanding any provision of this Agreement to the
contrary, only to the extent that any payment or benefit paid or provided to the
Executive under this Agreement or otherwise (including, but not limited to, the
Supplemental Retirement Benefit) is subject to the

 

12



--------------------------------------------------------------------------------

requirements of Section 409A and is not exempted from such requirements, if at
the time of Executive’s termination of employment with the Company, he is a
“specified employee” as defined in Section 409A, no payment or benefit that
results from his termination of employment shall be provided until the date
which is six months after the date of his termination of employment (or, if
earlier, his date of death). Payments to which Executive would otherwise be
entitled during the six-month period described above shall be accumulated and
paid in a lump sum on the first day of the seventh month after the date of his
termination of employment. Notwithstanding anything to the contrary, to the
extent required by Section 409A: (a) the amount of expenses eligible for
reimbursement or to be provided as an in-kind benefit under this Agreement
during a calendar year may not affect the expenses eligible for reimbursement or
to be provided as an in-kind benefit in any other calendar year; (b) the right
to reimbursement or in-kind benefits under this Agreement shall not be subject
to liquidation or exchange for another benefit; and (c) no reimbursement under
this Agreement shall be made later than the last day of the calendar year
following the calendar year in which the expense was incurred. The Parties
acknowledge and agree all payments under this Agreement are subject to
withholding under applicable law and payments hereunder will be made net of
withholding, if any.

4.02 TARP and Other Applicable Law

The Parties believe that the provisions of this Agreement are in compliance with
the TARP Requirements and other applicable law, as presently in effect, if and
to the extent that such requirements apply. For so long as the Company is
subject to the TARP Requirements, the provisions of this Agreement are subject
to and shall be, to the fullest extent possible, interpreted to be consistent
with the TARP Requirements, which terms control over the terms of this Agreement
in the event of any conflict between the TARP Requirements and this Agreement.
Notwithstanding anything in this Agreement to the contrary, in no event shall
any payment, award or benefit under this Agreement vest or be settled, paid or
accrued, if any such vesting, settlement, payment or accrual would be in
violation of the TARP Requirements or other applicable law. In the event of any
such violation, the Parties will cooperate in good faith to endeavor to meet the
TARP Requirements and other applicable law in a manner which preserves to the
greatest extent possible the intent and purposes of this Agreement.

*   *   *

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below opposite their names, effective as of the date first set forth
above.

 

   EXECUTIVE: Dated:   

/s/

      Michael J. Tierney    FLAGSTAR BANCORP, INC.: Dated:    By:   

/s/

      Name:       Title:

 

14